Exhibit FOR IMMEDIATE RELEASE November 7, 2008 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT & CEO, COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294. COMMUNITY TRUST BANCORP, INC., INCREASES ITS CASH DIVIDEND PIKEVILLE, KENTUCKY: Community Trust Bancorp, Inc., (NASDAQ-CTBI) increased its cash dividend to $0.30 per share, which will be paid on January 1, 2009, to shareholders of record on December 15, 2008.This represents an increase of 3.45% in the quarterly cash dividend. Community Trust Bancorp, Inc., with assets of $2.9 billion, is headquartered in Pikeville, Kentucky and has 71 banking locations across eastern, northeast, central, and south central Kentucky, six banking locations in southern West Virginia, and five trust offices across Kentucky.
